DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements filed on 5/17/2022 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Applicant’s response filed 5/13/2022 has been entered.  
Claims 2-4, 7, 10-11, 15, 19-20 had/have been canceled by applicant.
Claims 1, 12-13, 21-22, 24 have been amended.
Claims 25-29 are newly added.
In summary, claims 1, 5-6, 8-9, 12-14, 16-18, 21-29 are pending and examined in this office action.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 2/22/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 5/13/2022 have been thoroughly considered but are not deemed fully persuasive.


Claim Objections
Claim 1 is objected for informalities:
The phrases, words and marks are not used and/or placed in logical order thus the claim is hard to understand.  
It is suggested to re-write claim 1 as
---A method for editing a plant genome, comprising: 
coating a microparticle with a protein, wherein the protein comprises a nuclease or a deaminase; 
coating a hydrophilic macrocarrier film with the resulting protein-coated microparticle;
introducing a deletion, an insertion, or a substitution into a target site in the plant genome by bombarding a shoot apex of the plant using the hydrophilic macrocarrier film coated with the protein-coated microparticle using a gene gun, wherein in the bombarding, the protein-coated microparticle is bombarded onto the plant, and the shoot apex of the plant is a shoot apex of an embryo of a fully mature seed or a shoot apex of a young bud of a tuber; 
growing the shoot apex bombarded with the protein-coated microparticle without applying selective pressure so as to obtain a plant body; and 
selecting a genome-edited plant body from the plant body, 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
 
Claims 5-6, 12 are objected because the claims do not refer to a preceding claim.  
In this case, claims 5-6 are improperly depending on claim 24; 
Claim 12 is improperly depending on claim 25.  
See MPEP 608.01(n). 7.45. 
It is suggested to cancel the claims, and add two new claims depending on claims 24 and 25.  
Appropriate corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 9, 13-14, 16-18, 22, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al (US 20180142248/application 15575059, effectively filed 5/19/2015; priority application DE102015006335, filed 5/19/2015; priority application DE 102015014252, filed 11/5/2015), in view of Zhang et al (US 20160208243, filed 12/18/2015, priority date 6/18/2015), Lakshmanan et al (Rapid and Efficient Gene Delivery into Plant Cells Using Designed Peptide Carriers. Biomacromolecules, 14, 10−16, 2013), Vianna et al (Fragment DNA as vector for genetic transformation of bean (Phaseolus vulgaris L.) Scientia Horticulturae 99, 371-378, 2004), and Romano et al (Transformation of potato (Solanum tuberosum) using particle bombardment. Plant Cell Reports 20:198–204, 2001), and 
Amended claim 1 is drawn to a method (for editing a plant genome) comprising steps of: 
coating a microparticle with a protein, wherein the protein comprises a nuclease or a deaminase; 
coating a hydrophilic macrocarrier film with the resulting protein-coated microparticle;
introducing a deletion, an insertion, or a substitution into a target site in the plant genome by bombarding a shoot apex of the plant using the hydrophilic macrocarrier film coated with the protein-coated microparticle using a gene gun, wherein in the bombarding, the protein-coated microparticle is bombarded onto the plant, and the shoot apex of the plant is a shoot apex of an embryo of a fully mature seed or a shoot apex of a young bud of a tuber; 
growing the shoot apex bombarded with the protein-coated microparticle without applying selective pressure so as to obtain a plant body; and 
selecting a genome-edited plant body from the plant body.  

Dependent claims 
Claim 9: The plant is wheat, barley, rice, corn, soybean, potato, OR apple.  
Claims 13-14: The coating the microparticle is performed by coating the microparticle with the nuclease (Cas nuclease) as the protein.  
Claim 16: further comprising growing the genome-edited plant body.  
Claim 17: The genome is in a germ cell line or a stem cell that can differentiate into the germ cell line in a shoot apical meristem, and wherein the method is an in planta method.  
Claim 2018 limits claim 17, further comprising growing the genome-edited plant body.
New claim 22 limits claim 1, wherein a number of shots for bombarding the shoot apex of the plant with the coated microparticle is two or more.  
New claim 25 limits claim 1, wherein the protein-coated microparticle is further coated with a nucleic acid.  
Claim 12 limits claim 25: The coating the microparticle is performed by coating the microparticle with nucleic acids each linked to a promoter and a terminator, and 30 the nucleic acids comprise a nucleic acid capable of expressing at least one 55guide RNA and a nucleic acid encoding a Cas nuclease protein.  
New claim 27 limits claim 1, wherein the introducing the deletion, the insertion or the substitution is performed by bombarding a L2 layer cell in the shoot apex with the protein-coated microparticle.  
New claim 28 limits claim 1, wherein in the introducing the deletion, the insertion or the substitution is performed by bombarding a shoot apical stem cell that differentiates into a germ cell line in the shoot apex.  
New claim 29 limits claim 1, wherein the microparticle to be coated with the protein has a diameter in a range from 0.3 to 1.5 um.   
	
Martin-Ortigosa et al teach a method of transforming plant and editing plant genome, comprising steps of: 
Using particle bombardment (microparticle-mediated gene transfer) to deliver the gene to plant genome.  The microparticle comprises gene of interest ([0062]), reading on coating a microparticle with at least one type of nucleic acid;
Introducing a deletion, insertion, or substitution (editing) into a target site in the genome of a plant ([0055], [0102]). The introduction is made by particle bombardment using a gene gun ([0039], Example 4, [0155]).  
According to instant specification ([0040]), “shoot apex” as used herein encompasses a growing point (shoot apical meristem) at the leading end of a stem, and a tissue including the growing point and several leaf primordia derived from the growing point.…….. the “L2 layer” refers to the second cell layer from the outermost layer in a shoot apical meristem.
Martin-Ortigosa et al teach that the tissue used was shoot meristem ([0014], Examples 2-3 [0149]-[0151]). The target tissues including shoot meristem are/can be from mature embryos/seeds ([0058]). Thus, Martin-Ortigosa et al strongly suggest that shoot meristem are/can be from mature embryos/seeds ([0058]).   
Martin-Ortigosa et al teach that a that the DNA (nucleic acid) is introduced into L2 layer ([0009], [0014], [0079], fig 1), L2 layer will produce reproductive organs ([0009]) that the L2 tissues are germline tissues. Nevertheless, only germ line cells can be regenerated to plants and selected ([0099]).  Note: priority application DE 102015014252 teaches that meristem cells located in outer layer (L1 layer) have been differentiated and are not suitable for bombardment, only the embryo cells are suitable ([0040]-[0042], [0146], [0176], figs 10-12). Thus, the teaching of Martin-Ortigosa et al is supported by priority application; 
Growing/regenerating the modified tissue into a whole plant ([0137]); and
Selecting the edited plant body using marker assisted method from the plant body ([0099], [0117]).  
Martin-Ortigosa et al teach that the genetic modifications include deletion or insertion ([0055]; 
Martin-Ortigosa et al teach that such gene modification of plant tissues includes using a nuclease (CRISPR/Cas9) in the construct, for site specific modification ([0003], [0050]-[0053],[0089]-[0090]). Note: priority application DE102015006335 teaches using Cas nuclease to edit plant tissue ([0024]-[0025], [0051], claim 1). Thus, the teaching of Martin-Ortigosa et al is supported by priority application. Priority application DE 102015014252 demonstrated that bombardment of deep layers of shoot apical meristem (L2 embryo layer) was successful ([0040]-[0042], fig 10-12). 
Thus, Martin-Ortigosa et al teach the structures and steps of claim 1 and advantage thereof except the following 4 specific limitations: 
1. coating a microparticle with a protein (the protein is nuclease or deaminase, the “nucleic acid” has been deleted by applicant); 
2. coating a hydrophilic macrocarrier film with the resulting protein-coated microparticle; 
3. the shoot apex is an embryo of a fully mature seed or a young bud of a tuber; and
4. “without applying selective pressure”. 

1. Regarding the specific limitation of coating a microparticle with a protein, although Martin-Ortigosa et al do not explicitly teach the limitation, Martin-Ortigosa et al nevertheless suggest using a complex of (1) nuclease protein (Cas protein) and (2) guide RNA (a nucleic acid) for the bombardment and gene editing ([0050].  
Zhang et al teach introducing a pre-assembled ribonucleoprotein comprising Cas (cpf1) nuclease protein and guide RNA (a nucleic acid) by bombardment, and teach that such ribonucleoprotein has been demonstrated for ensured targeted modification of plant genome ([1103]-[1104]).  Thus, Zhang et al teach editing a plant genome comprising bombarding plant cell with coated microparticle with a protein (a nuclease protein). 
2. Regarding the specific limitation of coating a hydrophilic macrocarrier film with the resulting protein-coated microparticle, according to instant specification (0077]), a surfactant, a photocatalyst, a hydrophilic polymer, are examples of hydrophilic macrocarrier films.  
Lakshmanan et al teach using polymers comprising mostly lysine and histidine (K and H) to form a complex to carry and deliver DNA to plant (wheat) embryo cell, and demonstrated success of increased transfection efficiency (p10, right col, 1st para). Both lysine and histidine are hydrophilic, thus such polymer is a hydrophilic polymer.  Lakshmanan et al further using bombardment to deliver the complex (DNA and polymer) into plant tissue and demonstrated success (p11, right col, last para; p12-13, whole pages).  In view of the teachings of Lakshamam, one would have recognized that a film coated with the hydrophilic polymers of Lakshaman would have been a suitable carrier for the biolistic bombardment.  
3. regarding the specific limitation of the shoot apex is an embryo of a fully mature seed or a young bud of a tuber, as analyzed above, Martin-Ortigosa et al strongly suggest that shoot meristem are/can be from mature embryos/seeds ([0058]).   
Vianna et al teach (and demonstrated success) transforming mature seed by particle bombardment (p372, last para; p373, 1st and 2nd para). Vianna et al teach that mature seeds were surface sterilized and the embryonic axes were excised from the seeds and the apical meristems (comprising L2 layer) were exposed by removing their primary leaves, and bombardment is performed (p372, last para; p373, 1st para). The transformation was successful and the transgenic seed/apex was regenerated to transgenic plant (p373, 3rd to last para; p374, whole page). 
4. regarding the limitation of “without applying selective pressure”, according to instant specification [0058]), without selective pressure means not using a drug like antibiotics and or the like. 
Marker-free selection of transformant is routine method and taught in prior art. For example, Romano et al teach a method of editing/transforming potato plant by particle bombardment (p198, title, abstract).   Romano et al teach using marker-free method for selection, and teach using southern blot and PCR for selection of transgenic cell and plant, a common method of selection without using selection pressure/marker (p203, left col, 5th para; p200, left col, 3r para). 
Regarding dependent claims, Martin-Ortigosa et al teach applying the method to wheat, barley, maize and so on ([0005]), particularly providing examples in maize ([0148]), the limitation of claim 9. 
Regarding claims 13-14, Zhang et al teach the protein is a Cas (cpf1) protein, which is a nuclease protein ([1103]-[1104]), teaching the limitations of claims 13-14. 
Martin-Ortigosa et al teach growing/regenerating the edited tissue into a whole plant ([0137]), and growing the plant ([0148]-[0149]), the limitation of claim 16. 
Martin-Ortigosa et al particularly teach in planta transformation, and growing the plant (abstract; Examples [0165]-[0170]), the limitations of claims 17-18. 
Martin-Ortigosa et al teach that the plant cells (for bombardment and editing) refers plurality of tissues including shoots ([0058]), the limitation of claim 22. 
Regarding new claim 25 and dependent claim 12, Martin-Ortigosa et al teach that the CRISPR/Cas system also include guide RNA ([0050]-[0052]). Martin-Ortigosa et al teach that the construct comprises promoter and terminator ([0068]-0070)).  
Zhang et al teach that the construct comprising the ribonucleoprotein also comprises guide RNA and gene of interesting, both of which are nucleic acids ([1103]-[0014]).  
Thus, Martin-Ortigosa et al and Zhang et al teach claims 25 and 12. 
Martin-Ortigosa et al teach that a that the DNA (nucleic acid) is introduced into L2 layer ([0009], [0014], [0079], fig 1), L2 layer will produce reproductive organs ([0009]) that the L2 tissues are germline tissues. Nevertheless, only germ line cells can be regenerated to plants and selected ([0099]), teach the limitations of new claims 27-28. 
Martin-Ortigosa et al teach that the microparticle size is 0.6-1 um in diameter ([0165]), which lies inside the limitation of 0.3-1.5 um recited in new claim 29.  “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.” MPEP 2144.05. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Martin-Ortigosa et al (supported by both priority applications) teach the subject matter of bombarding cells germline cells regenerating to mature plant (in the L2 layers of shoot apex) including editing with nuclease and the advantage thereof, and the structures and steps of claim 1, except the specific limitation that are taught and demonstrated by the supporting references.  
Particularly, the new reference Zhang et al teach the new limitation of introducing a pre-assembled ribonucleoprotein comprising Cas (cpf1) nuclease protein and guide RNA (a nucleic acid) by bombardment, and that such ribonucleoprotein has been demonstrated for targeted modification of plant genome.   
Thus, one ordinary skill in the art would have realized the advantage of bombarding and editing 
L2 cells (germline cells) as taught by Martin-Ortigosa et al, and been motivated to bombard and edit the germline cell, and utilize the structures and follow the steps as taught by Martin-Ortigosa et al, to perform the bombardment and editing, to achieve the expected result and obtain the same advantage. 
Since the specific limitations and the advantages thereof have been taught and demonstrated by Zhang et al, Lakshmanan et al, Vianna et al and Romano et al,  one ordinary skill in the art also would have been motivated to modify the method of Martin-Ortigosa et al by incorporating the teachings of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al, to achieve the expected and improved results.  The expectation of success would have been high because the specific limitations and the advantages thereof have been taught and demonstrated by Zhang et al, Lakshmanan et al, Vianna et al and Romano et al. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Tillich (Seedling Diversity and the Homologies of Seedling Organs in the Order Poales (Monocotyledons). Annals of Botany 100: 1413–1429, 2007). 
Claim 1 has been analyzed above.  
Claim 8 limits the fully mature seed to a fully 15mature seed comprising a root having a length of 1 mm or less.   
Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al do not teach the seed comprising a root having a length of 1 mm or less. 
Tillich teaches and demonstrated successfully transforming seed in early stage of development (p1423, left col, last para).   Tillich teaches that young roots are differentiated from seed/embryo and growing to less than 1mm, 3mm, and 5mm in length (p1420, fig 7).  Less than 1mm is in early development.    
Please note seeds comprise shoot apex. 
	Tillich teaches that embryos in undifferentiated stage or early development stage can be used for transformation (p1427, left col, 1st para). 
Thus, one ordinary skill in the art would have realized that embryo in early development and undifferentiated stage was successfully transformed as demonstrated by Tillich, and been motivated to slightly modify method of Martin-Ortigosa et al, to use seed/embryo in such early development and undifferentiated stage as taught by Tillich to substitute the source material for bombardment and editing, to achieve the same expected or improved result.  The expectation of success would have been high because Martin-Ortigosa et al demonstrated successful editing by using mature seed/embryo. Tillich further demonstrate successful editing/transformation by using a particular stage of seed/embryo, thus the improvement would have been expected.   
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Claims 21 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al and Vianna et al and Romano et al, as applied to claims 1 and 25  above, and further in view of Takenaka et al (The process of RNA editing in plant mitochondria. Mitochondrion 8, 35–46, 2008), and Sharma et al (APOBEC3A cytidine deaminase induces RNA editing in monocytes and macrophages. Nature communication, 1-15, 4/2015).  
Claims 1 and 25 have been analyzed above. 
Claim 21 limits claim 1, wherein the coating the microparticle is performed by coating the microparticle with the deaminase as the protein.  
New claim 26 limits claim 25, wherein the nucleic acid encodes a nuclease or a deaminase.  
Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al teach including a nuclease in the method of plant editing (as a protein or as gene encoding the nuclease), but do not teach that the protein is a deaminase, or gene encoding a deaminase.  
Martin-Ortigosa et al nevertheless further teach applying the method to edit mRNA and edit genes in mitochondria of plant cell ([0066], [0091]).  
Takenaka et al teach that RNA based editing is required in plant mitochondria (p35, right col, 2nd para; p36, whole page).  Takenaka et al further teach including a deaminase in RNA based editing in mitochondria of plant tissues, and that the deaminase plays important roles in such editing in mitochondria (p36, right col, 4th para; p41, left col, 3rd para; p42, whole page).  
As support to Takenaka et al, Sharma et al also teach including a deaminase in RNA based editing, and that the deaminase plays important roles in such editing (p1, title; p2, left co, 2nd para).  Sharma et al demonstrated success including that in mitochondria (p2, left col, 2nd to 3rd para; p4, figure 1). 
Thus, one ordinary skill in the art would have recognized that deaminase plays important roles in RNA based editing in mitochondria as taught by Takenaka et al and support by Sharma et al, and been motivated to include a deaminase in the method of editing as taught by Martin-Ortigosa et al, especially for RNA based editing in mitochondria, to achieve expected result.  The expectation of success would have been high because Sharma et al demonstrated successful editing in mitochondria by including a deaminase.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Dhir et al (Optimization and transformation of Arundo donax L. using particle bombardment. African Journal of Biotechnology Vol. 9, 6460-6469, 2010). 
Claim 1 has been analyzed above. 
Claim 23 limits claim 1, wherein in the bombarding, a stopping plate is set on the gene gun so that a distance between the stopping plate and the shoot apex is in a range of 6 cm or less.  
As analyzed above, Martin-Ortigosa et al teach bombarding explant by using gene gun, but  
Martin-Ortigosa et al in view of Vianna et al and Romano et al are silent regarding the specific parameters. 
Dhir et al teach bombarding plant tissue, a stopping plate is set on the gene gun so that a distance between the stopping plate and the target tissue is in a range of 3, 6, 9 and 12 cm (p6463, left col, 1st para).  3 cm and 6 cm read reads on “6 cm or less”.  
Dhir et al demonstrated success in bombardment (p6462, left col, 3rd to 4th para; whole right col)
Dhir et al further teach optimizing distance of the stopping plate and the target tissue (p6462, right col, last para; p6463, left col, 1st para).  
Thus, one ordinary skill in the art would have recognized that 6 cm or less had been a proven  distance of the stopping plate and the target tissue as demonstrated by Dhir et al for successful bombardment, and been motivated to use such distance to perform bombardment in the method as taught by Martin-Ortigosa et al, and/or to optimize the distance also as taught by Dhir et al, to achieve the expected or improved result.  The expectation of success would have been high, because the distance was proven by Dhir et al. 

Claims 24 and dependent claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Yang et al (Control of Rice Embryo Development, Shoot Apical Meristem Maintenance, and Grain Yield by a Novel Cytochrome P450.  Molecular Plant. 6:1945–1960, 2013).  
Claims 1 has been analyzed above. 
Claim 24 limits claim 1, further comprising exposing the shoot apex of the plant by removing tissues, wherein the tissues removed in the exposing the shoot apex are: 
(i) for the embryo of the fully mature seed, an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum of the fully mature seed; or 
(ii) for the shoot apex of the young bud of the tuber, a tuber and a leaf primordium of the young bud of the tuber.   
Claim 5 limits claim 24, wherein the shoot apex of the plant is the shoot apex of the embryo of the fully mature seed.   
Martin-Ortigosa et al teach that the surrounding tissues structures are removed to expose the meristem ([0033]. Fig2 A-D).   Fig2 shows that all of the surrounding tissues structures are removed.  
Martin-Ortigosa et al are silent on the surrounding tissues comprising endosperms, coleoptiles, leaf primordia, and 54scutellum.  
Yang et al teach that meristem, endosperms, coleoptiles, leaf primordia, and 54scutellum are different tissues differentiated from embryo (p1945, right col, 1st para; p1946, left col, 2nd and 3rd para, right col. 3rd para). 
Thus, in view of Yang et al, Martin-Ortigosa et al removed all surrounding tissues, thus the apex is fully exposed, an advantage for bombardment by using gene gun.  Thus, Martin-Ortigosa et al in view of Yang et al teach the limitation of claim 24 (i) and claim 5. 
Therefore, one ordinary skill in the art would have realized that endosperms, coleoptiles, leaf primordia, and 54scutellum are surrounding tissues of shoot apex as taught by Yang et al, and been motivated to remove them as taught by Martin-Ortigosa et al to expose shoot apical meristem/shoot apex as taught by Martin-Ortigosa et al, to bombard shoot apex using a gene gun as taught by Martin-Ortigosa et al, to achieve the expected result of transformation and editing. The expectation of success would have been high because Martin-Ortigosa et al demonstrated such success (supported by priority application). 
Therefore, the claims would have been obvious to one ordinary skill in the art.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al and Yang et al, as applied to claims 1 and 24 above, and further in view of Teper-Bamnolker et al (Release of Apical Dominance in Potato Tuber Is Accompanied by Programmed Cell Death in the Apical Bud Meristem. Plant Physiology, Vol. 158, pp. 2053–2067, 2012).  
Claims 1 and 24 have been analyzed above. 
Claim 6 limits claim 24, wherein the shoot apex of the plant is the shoot apex of the young bud of the tuber.  
As analyzed above, Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al teach bombarding and editing shoot apex of seed and demonstrated success.  
Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al are silent on removing a tuber and a leaf primordium of the young bud of the tuber.  
Nevertheless, Zhang et al suggest applying particle bombardment and gene editing to potato plant as a preferred plant ([1058], [1124]).  Romano et al additionally teach a method of editing/transforming potato plant by particle bombardment (p198, title, abstract).  Romano et al teach using shoots (comprising shoot apex) from tubers for transformation (p201, right col, last para; p202, left col, 1st para).  
Teper-Bamnolker et al specifically teach that young buds are growing from tubers (p2054, figure 1). The buds have apical meristems (p2055, right col, 3rd para). Leaf primordia cover the meristem, and the tuber is the base of the meristem (p2056, left col, 2nd para; figure 4).  Thus, Leaf primordia and tuber are surrounding tissues of the meristem.  Removing those surrounding tissues leads to fully exposed apex, an advantage for bombardment by using gene gun.  Thus, Romano et al in view of Teper-Bamnolker et al teach the limitation of claim 24 (ii) and claim 6. 
Thus, tuber (comprising shoot apex) transformation and editing can be achieved by bombardment as taught and demonstrated by Romano et al, so that bombardment of tuber is a known method. 
One ordinary skill in the art would have realized that shoot apex is a proven tissue for bombarding and editing tuber plant like potato as taught by  Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al (particularly Zhang et al and Romano et al), and that removing surrounding tissues including leaf primordia and tuber would expose apex meristem in order to effectively performing such bombardment as taught by Teper-Bamnolker et al., and been motivated to apply the step of removing surrounding tissues including leaf primordia and tuber as taught by Teper-Bamnolker et al to the method of Martin-Ortigosa et al in view of Zhang et al, Lakshmanan et al, Vianna et al and Romano et al, to bombard shoot apex of young tuber more effectively, to achieve the expected result as both Martin-Ortigosa et al and Romano et al did.  
The expectation of success would have been high because: Martin-Ortigosa et al and Vianna et al demonstrated successful editing shoot meristem by particle bombardment, and demonstrated the advantage of exposing the apex tissue for bombardment; and Romano et al further demonstrated successful editing potato tuber by particle bombardment, the tuber comprises shoot apex.  Exposing shoot apex would have been expected to bombarding the shoot apex more effectively, for a more effective editing potato plant. Every step of the method is taught as analyzed above. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Response to Arguments
Claim Objections 
Applicant argues that the order of claims may change during the prosecution and be in conflict with the requirement that dependent claims refer to a preceding claim. 
The argument is fully considered but not deemed fully persuasive. 
According to MPEP 608.01(n), a dependent claim should depend on a preceding claim. Although it is permissible (but improper) that the order of claims may change during the prosecution and be in conflict with the requirement that dependent claims refer to a preceding claim, the numbering of dependent claims and the numbers of preceding claims referred to in dependent claims should be carefully checked when claims are renumbered upon allowance.  
Thus, the objection maintains. 

Claim Rejections - 35 U.S.C. § 103 	 
Claim 1 has been significantly amended. Thus, the rejections, including the separate rejections to the dependent claims, are newly made, citing new reference Zhang et al, as analyzed above.  The arguments to the previous rejections are not applicable.   
Specifically, Martin-Ortigosa et al (supported by both priority applications) teach the subject matter of bombarding cells germline cells regenerating to mature plant (in the L2 layers of shoot apex) including editing with nuclease and the advantage thereof, and the structures and steps of claim 1, except the specific limitation that are taught and demonstrated by the supporting references.   
Particularly, the new reference Zhang et al teach the new limitation of introducing a pre-assembled ribonucleoprotein comprising Cas (cpf1) nuclease protein and guide RNA (a nucleic acid) by bombardment, and that such ribonucleoprotein has been demonstrated for targeted modification of plant genome.   


	Conclusion 	
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662